FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                December 10, 2012
                     UNITED STATES COURT OF APPEALS
                                                  Elisabeth A. Shumaker
                                                                    Clerk of Court
                                  TENTH CIRCUIT


 LATRAY LAMONT COLLINS,

          Petitioner-Appellant,
                                                        No. 12-6042
 v.
                                                 (D.C. No. 5:11-CV-00364-C)
                                                        (W.D. Okla.)
 JUSTIN JONES,

          Respondent-Appellee.


                        ORDER DENYING CERTIFICATE
                            OF APPEALABILITY *


Before BRISCOE, Chief Judge, McKAY and HOLMES, Circuit Judges.


      Petitioner-Appellant Latray Lamont Collins, proceeding pro se, 1 seeks a

certificate of appealability (“COA”) to challenge the district court’s denial of his

petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. Mr. Collins

also moves to proceed in forma pauperis. Exercising jurisdiction under 28 U.S.C.




      *
              This order is not binding precedent except under the doctrines of law
of the case, res judicata and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Federal Rule of Appellate Procedure 32.1 and
Tenth Circuit Rule 32.1.
      1
             Because Mr. Collins is proceeding pro se, we construe his filings
liberally. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam); Garza v.
Davis, 596 F.3d 1198, 1201 n.2 (10th Cir. 2010).
§ 1291, we deny Mr. Collins’s application for a COA and dismiss this matter.

We grant Mr. Collins’s motion to proceed in forma pauperis.

      A COA is a jurisdictional prerequisite to our review of the merits of

a § 2254 appeal. See 28 U.S.C. § 2253(c)(1)(A); Clark v. Oklahoma, 468 F.3d

711, 713 (10th Cir. 2006); see also Gonzalez v. Thaler, 132 S. Ct. 641, 647–49

(2012) (discussing, inter alia, the “clear” jurisdictional language in § 2253(c)(1)).

We will issue a COA only if the applicant makes “a substantial showing of the

denial of a constitutional right.” Woodward v. Cline, 693 F.3d 1289, 1292 (10th

Cir. 2012) (quoting 28 U.S.C. § 2253(c)(2)) (internal quotation marks omitted);

accord Clark, 468 F.3d at 713. An applicant “satisfies this standard by

demonstrating that jurists of reason could disagree with the district court’s

resolution of his constitutional claims or that jurists could conclude that the issues

presented are adequate to deserve encouragement to proceed further.” Dulworth

v. Jones, 496 F.3d 1133, 1136–37 (10th Cir. 2007) (quoting Miller-El v. Cockrell,

537 U.S. 322, 327 (2003)) (internal quotation marks omitted).

      Following a jury trial, Mr. Collins was convicted of first-degree murder and

sentenced to life imprisonment without the possibility of parole. Mr. Collins filed

a habeas petition pursuant to 28 U.S.C. § 2254 in the United States District Court

for the Western District of Oklahoma, seeking relief on four grounds: (1) failure

to give accomplice instructions to the jury deprived him of a fundamentally fair

trial; (2) admission of testimony by Agent Rizzi about his interview with Garland

                                         -2-
Mbaneme deprived him of a fundamentally fair trial; (3) he was denied his Sixth

Amendment right to a fair and impartial jury; and (4) his trial counsel rendered

ineffective assistance by failing to request accomplice instructions. The district

court denied the petition. Mr. Collins seeks a COA to challenge that decision.

      Pursuant to the analytic framework that the Supreme Court has established,

most notably in Miller-El, we have carefully reviewed Mr. Collins’s combined

opening brief and application for COA and the record, including the district

court’s order that adopted in full the report and recommendation of a magistrate

judge and, consequently, denied Mr. Collins’s § 2254 petition. Based upon this

review, we conclude that Mr. Collins is not entitled to a COA on any of his

claims because reasonable jurists would not debate the correctness of the district

court’s decision. Furthermore, Mr. Collins has not demonstrated that the issues

he has presented are adequate to deserve encouragement to proceed further .

      For the foregoing reasons, we deny Mr. Collins’s request for a COA and

dismiss this matter. We grant his motion to proceed in forma pauperis.



                                       ENTERED FOR THE COURT


                                       Jerome A. Holmes
                                       Circuit Judge




                                        -3-